UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



                                       No. 17-3792



                                   United States v. Bell


                                         ORDER


       At the direction of the Court, the opinion issued on January 7, 2020 will be revised
to correct a mis-numbering of the sections. No substantive change has been made to the
opinion.


For the Court,

s/ Patricia S. Dodszuweit
Clerk

Dated: January 8, 2020

kr/cc: Bernadette A. McKeon, Esq.
       George H. Newman, Esq.
       Robert A. Zauzmer, Esq.
       Yvonne O. Osirim, Esq.